Case 2:17-bk-50809      Doc 141    Filed 09/24/20 Entered 09/24/20 15:37:40          Desc Main
                                  Document      Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


    In re:                                      :      Case No. 17-50809

             Joseph W. Suarez                   :      Chapter 13


                          Debtor(s)             :      Judge Hoffman


                 DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM STAY

             Debtor, by and through counsel, hereby responds to North Orange Homeowners

    Association’s (“North Orange HOA”) Motion for Relief from Stay. Debtor respectfully

    requests that North Orange HOA not be granted relief from stay for reasons more fully

    set forth in the Memorandum below.


                                                Respectfully submitted,


                                                /s/Brian D. Wood                    _____
                                                Brian D. Wood (0075190)
                                                Wood & Brewer LLC
                                                470 Olde Worthington Rd, Ste 200
                                                Westerville, OH 43082
                                                Counsel for Debtor(s)
                                                (614) 410-6877 phone
                                                (888) 560-1002 fax
                                                bwood@woodbrewerlaw.com
Case 2:17-bk-50809      Doc 141     Filed 09/24/20 Entered 09/24/20 15:37:40            Desc Main
                                   Document      Page 2 of 4




                               MEMORANDUM IN SUPPORT

           On May 15, 2017, Debtor filed for relief under Chapter 13 of the United States

    Bankruptcy Code. Pursuant to the Debtor’s Chapter 13 plan, North Orange HOA’s

    assessments were to be paid directly by the Debtor. Debtor is current on his payments to

    the North Coast, HOA

           Debtor owns real estate at 7840 Overland Trail, Delaware, OH 43015. Debtor

    acknowledges that he has applied to the North Orange HOA for approval on various

    improvements he has made to his property. Debtor concedes that a dispute arose

    beginning in April of 2018 regarding whether the improvements made to the property

    were in violation of what North Orange HOA had previously approved. Following

    extensive litigation, the Delaware County Court of Common Pleas entered a judgment in

    favor of North Orange HOA in the amount of $23,445.00 in June of 2020. North Orange

    HOA has filed the instant to Motion for Relief from Stay pursuant to 11 U.S.C. §

    362(a)(1) in order to proceed with execution on their judgment.

           North Orange HOA should not be granted relief from stay because North Coast

    HOA is adequately protected by the equity in the residential real estate and the property

    is necessary for an effective reorganization. North Coast HOA’s own Motion for Relief

    indicates that the estimated value of the real estate is $685,000.00. The mortgages on the

    property only total approximately $377,000.00. As such, North Orange HOA is

    adequately protected by the substantial equity in the property. Further, when balancing
Case 2:17-bk-50809       Doc 141    Filed 09/24/20 Entered 09/24/20 15:37:40            Desc Main
                                   Document      Page 3 of 4



    the relative risks to the Debtor and North Orange HOA, it becomes clear that the potential

    harm to the Debtor outweighs any risk to North Orange HOA.

           North Orange HOA seeks to terminate the stay, place a lien on the Debtor’s real

    estate, and foreclose on the property. If the automatic stay is terminated, Debtor would

    be at risk of losing his home. This would certainly impact his ability to make his chapter

    13 plan payments. Debtor has faithfully made his payments for the duration of the plan

    and his paid in excess of $22,000.00 into his plan. North Orange HOA can simply wait

    until the Debtor completes his plan to execute on their judgment.

           WHEREFORE, Debtors respectfully request that North Orange HOA not be

    granted relief from stay.



                                                 Respectfully submitted,


                                                 /s/Brian D. Wood                      _____
                                                 Brian D. Wood (0075190)
                                                 Wood & Brewer LLC
                                                 470 Olde Worthington Rd, Ste 200
                                                 Westerville, OH 43082
                                                 Counsel for Debtor(s)
                                                 (614) 410-6877 phone
                                                 (888) 560-1002 fax
                                                 bwood@woodbrewerlaw.com
Case 2:17-bk-50809       Doc 141     Filed 09/24/20 Entered 09/24/20 15:37:40              Desc Main
                                    Document      Page 4 of 4



                                       Certificate of Service


           I hereby certify that a copy of the foregoing Response was served (i)

    electronically on the date of filing through the Court’s ECF system on all ECF

    participants registered in this case at the email address registered with the court and (ii)

    by ordinary U.S. Mail on September 24, 2020 addressed to:

    Jesse M. Kanitz, Esq.
    Williams & Strohm, LLC
    Two Miranova Plaza, Ste 380
    Columbus, OH 43215

    Joey Suarez
    7840 Overland Trail
    Delaware, OH 43015


                                                   /s/Brian D. Wood_________
                                                   Brian D. Wood (0075190)
                                                   Wood & Brewer, LLC
                                                   470 Olde Worthington Rod, Ste 200
                                                   Westerville, OH 43082
                                                   Phone: (614) 410-6877
                                                   Fax: 888-560-1002
                                                   Attorney for Debtor
